By the Court,
Watson, J.:
The respondent has filed in this case a motion to dismiss the appeal from insufficiency of the notice. After stating the title of the cause in the court below, the notice proceeds:
“To C. F. Luse, plaintiff, and to G. Webster, Esq., T. G. Owen, Esq., and J. W. Hamilton, her attorneys: You will take notice that defendant, W. A. Luse, appeals from the decree rendered in the court aforesaid on the 2d day of June, 1880, to the supreme court of the state of Oregon.”
Then follows a specification of alleged errors, not necessary in a notice of appeal from a decree, and in our judgment not curing the alleged defects in the notice, if we were at liberty to consider them with that view.
The notice is clearly insufficient for the reason that it does not identify the decree it refers to as to the one disclosed in the transcript of the record from the court below, either by reference to the title of the cause, or by such description in the body of the notice itself, as would enable the court to say with certainty that it was the same decree.
This view, we think, is in accordance with the principles announced in the decision of the case of Christian v. Evans, 5 Oregon, 253, and other cases therein referred to upon this subject.
The motion to dismiss must be granted.
Appeal dismissed.